Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered April 23, 1997, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a determinate term of 3 years, unanimously affirmed.
The suppression court properly upheld the warrantless search of defendant’s vehicle. Following a lawful car stop, the police observation of a magazine of ammunition for an automatic pistol provided the police with probable cause to believe that a gun was inside the car. A fair reading of the record supports the hearing court’s finding that rather than conducting an impermissible “second” search, as claimed by defendant, the officers actually continued their initial search, leading to the discovery of the gun and a second magazine.
Defendant’s statements were not the fruit of an unlawful arrest. Contrary to defendant’s contention, the brief detention of defendant and four other occupants of the car during which they were handcuffed and placed on the ground pending the completion of the search of the vehicle was a lawful nonarrest detention (see, People v Allen, 73 NY2d 378, 379-380). We have considered defendant’s remaining contentions and find them to be without merit. Concur — Tom, J. P., Mazzarelli, Andrias and Saxe, JJ.